Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 May 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear daughter
            Philadelphia May 27. 1792.
          
          I was too much occupied to write by Friday’s post and fear it will occasion your recieving my letter a week later. Yours of the 7th. Inst. has come duly to hand. Colo. and Mrs. Monroe will probably be with you by the time you recieve this. Mr. Madison left us last Wednesday. I have promised, during his stay in Orange, to inclose to him Fenno’s paper for his perusal, to be forwarded on to Mr. Randolph, which will sometimes occasion his recieving it later than he would have done. We expect the President tomorrow on his return from Mount-Vernon. To the news in the public papers I may add the attempt to assassinate the K. of Sweden. He was dangerously wounded. French affairs are going on pretty well. Their assignats begin to gain. The election in N. York will be interesting to Colo. Monroe. Tell him it is generally thought that Mr. Jay has the most votes, but that one of the returns which contains 1000 in his favor is so deficient that it is imagined the judges of the election (who are all Clintonians) will not recieve them, and this is a greater number than it is thought he has to spare, consequently he will fail in his election. My tobacco arrived here yesterday. I have constantly forgotten to make enquiry about my bacon. If it is not come from Monticello, I would rather it should remain there till I go home, as it will suffice if it is here by the opening of the next Congress. My best esteem to Colo. and Mrs. Monroe, Mr. Randolph and your friends with you. To yourself my tenderest affections. Adieu my dear daughter. Your’s &c.,
          
            Th: Jefferson
          
        